     Case 3:19-cv-00592-DMS-MDD Document 1 Filed 04/01/19 PageID.1 Page 1 of 2


 1     Kit James Gardner (161736)
       LAW OFFICES OF KIT J. GARDNER
 2     501 West Broadway, Suite 800
       San Diego, CA 92101
 3     Telephone: (619) 525-9900
       Facsimile:(619) 374-2241
 4
       Attorney for Defendant
 5     JPMorgan Chase Bank, N.A.
 6
 7
 8
                                UNITED STATED DISTRICT COURT
 9
                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     BARBARA MANU, an individual,                   Case No. '19CV0592 DMS MDD
12                 Plaintiff,                         NOTICE OF REMOVAL OF
                                                      ACTION
13           v.
                                                      UNDER 28 U.S.C. § 1441(B)
14     JP MORGAN CHASE BANK, N.A., a                  DIVERSITY
       national banking association,
15
                   Defendant.
16
17
18
19
20
21           TO THE CLERK OF THE ABOVE-ENTITLED COURT:
22           PLEASE TAKE NOTICE that Defendant JP Morgan Chase Bank, N.A.
23     (“Defendant”) hereby removes to this Court the state court action described below.
24           1.    On March 4, 2019, an action was commenced in the Superior Court of
25     the State of California in and for the County of San Diego entitled Barbara Manu v.
26     JPMorgan Chase Bank, Case No. 37-2019-11492-CU-BC-CTL. A copy of the
27     complaint is attached hereto as Exhibit “A”.
28
                                               1
                                        NOTICE OF REMOVAL
     Case 3:19-cv-00592-DMS-MDD Document 1 Filed 04/01/19 PageID.2 Page 2 of 2


 1            2.     The complaint bears a filing date of March 4, 2019. No summons was
 2     served with the complaint. However, insofar as the complaint was filed on March 4,
 3     2019 and could not be served any sooner than that date, removal to this Court is
 4     timely.
 5            3.     This action is a civil action of which this Court has original jurisdiction
 6     under 28 U.S.C. § 1332, and is one which may be removed to this Court by Defendant
 7     pursuant to the provisions of 28 U.S.C. § 1441(b) in that it is a civil action between
 8     citizens of different states and the matter in controversy exceeds the sum of $75,000,
 9     exclusive of interest and costs since the complaint alleges $100,000 in general
10     damages.
11            4.     Complete diversity of citizenship exists. Plaintiff Barbara Manu is a
12     citizen of the State of California. Chase is a citizen of Ohio in that it is a National
13     Bank, chartered with the Office of the Comptroller of the Currency, with its principal
14     place of business located at 1111 Polaris Parkway, Columbus, Ohio. See Wachovia
15     Bank v. Schmidt, 546 U.S. 303 (2006) (holding that a national bank is a citizen of the
16     State in which its main office, as set forth in its articles of association, is located).
17     Defendant JPMorgan Chase Bank, N.A is the only defendant named in the Plaintiff’s
18     complaint and believed to be the only Defendant served with summons and complaint
19     in this action.
20
                                           LAW OFFICES OF KIT J. GARDNER
21
22     Dated: April 1, 2019                By: /s/ Kit J. Gardner
                                              Kit James Gardner
23                                         Attorney for JPMorgan Chase Bank, N.A.
24
25
26
27
28
                                                   2
                                           NOTICE OF REMOVAL
